DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/835,275 (reference application, hereafter ‘275). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the claim is identical to claim 1 of ‘275 except for the range of f1/f, which overlaps with the instant claim.
Regarding claim 3, claim 5 of ‘275 discloses an overlapping range for (R3+R4)/(R3-R4).
Regarding claim 4, claim 3 of ‘275 discloses the claimed ranges.
Regarding claims 5-8, claims 5-8 of ‘275 disclose the claimed ranges.
Regarding claim 9, claims 3 and 9 of ‘275 discloses the claimed ranges.
Regarding claim 10, claim 10 of ‘275 discloses the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/853781 (hereafter ‘781) in view of Ye et al. (Pub. No. US 2020/0355891 A1; hereafter Ye). 
Regarding claims 1, 3-5, 8, and 10, the copending application discloses ranges which overlap with the ranges claimed in the instant application, but does not specifically disclose the refractive index of the fourth lens, and therefore does not specifically disclose that the refractive index of the fourth lens is between 1.55 and 1.7, inclusive.
Ye discloses a lens system which meets the requirements of claim 1 (see rejection of claim 1, below) and that the refractive index of the fourth lens is between 1.55 and 1.7 (see Ye table 3, refractive index of the fourth lens is 1.67). 
It therefore would have been obvious to one having ordinary skill in the art to have the fourth lens of ‘781 have an index of refraction like that disclosed in Ye in order to achieve the desired optical properties of the system.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, and 10 of copending Application No. 16/854934 (hereafter ‘934) in view of Ye et al. (Pub. No. US 2020/0355891 A1; hereafter Ye). 
Regarding claims 1, 3-5, 8, and 10, the copending application discloses ranges which overlap with the ranges claimed in the instant application, but does not specifically disclose the refractive index of the fourth lens, and therefore does not specifically disclose that the refractive index of the fourth lens is between 1.55 and 1.7, inclusive.
Ye discloses a lens system which meets the requirements of claim 1 (see rejection of claim 1, below) and that the refractive index of the fourth lens is between 1.55 and 1.7 (see Ye table 3, refractive index of the fourth lens is 1.67). 
It therefore would have been obvious to one having ordinary skill in the art to have the fourth lens of ‘934 have an index of refraction like that disclosed in Ye in order to achieve the desired optical properties of the system.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 10 of copending Application No. 16/858714 (hereafter ‘714) in view of Ye et al. (Pub. No. US 2020/0355891 A1; hereafter Ye). 
Regarding claims 1, 3-6, and 10, the copending application discloses ranges which overlap with the ranges claimed in the instant application, but does not specifically disclose the refractive index of the fourth lens, and therefore does not specifically disclose that the refractive index of the fourth lens is between 1.55 and 1.7, inclusive.
Ye discloses a lens system which meets the requirements of claim 1 (see rejection of claim 1, below) and that the refractive index of the fourth lens is between 1.55 and 1.7 (see Ye table 3, refractive index of the fourth lens is 1.67). 
It therefore would have been obvious to one having ordinary skill in the art to have the fourth lens of ‘714 have an index of refraction like that disclosed in Ye in order to achieve the desired optical properties of the system.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (Pub. No. US 2020/0355891 A1; hereafter Ye).
 	Regarding claim 1, Ye discloses a camera optical lens, comprising, from an object side to an image side: a first lens; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh lens; and an eighth lens (see Ye Fig. 9, items E1-E8), wherein the camera optical lens satisfies following conditions: 1.92 ≤ f1/f ≤ 3.2 (see Ye example 5 which discloses that f1/f = 3.13 f2 ≤ 0.00 (see Ye Table 9, which shows f2 = -18.79); and 1.55 ≤ n4 ≤ 1.70 (see Ye Table 9 which discloses lens 4 with n=1.67) where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; and n4 denotes a refractive index of the fourth lens.

 	Regarding claim 2, Ye discloses the camera optical lens as described in claim 1, further satisfying a following condition: 0.04 ≤ d12/d13 ≤ 0.35 where d12 denotes an on-axis distance from an image side surface of the sixth lens to an object side surface of the seventh lens; and d13 denotes an on-axis thickness of the seventh lens (see Ye Table 9 which discloses S12/S13 = 0.06, which is equivalent to d12/d13 in the claim).

 	Regarding claim 3, Ye discloses the camera optical lens as described in claim 1, further satisfying a following condition: 2 ≤ (R3+R4)/R3-R4) ≤ 23 (see Ye Table 9 which discloses a value of 8.52) where R3 denotes a curvature radius of an object side surface of the second lens; and R4 denotes a curvature radius of an image side surface of the second lens.

 Regarding claim 4, Ye discloses the camera optical lens as described in claim 1, further satisfying following conditions: -7.01 ≤ (R1+R2)/R1-R2) ≤ -1.25 (see Ye Table 9 which discloses a value of -4.15); and 0.04 ≤ d1/TTL ≤ 0.14 (see Ye Table 9 which discloses a value of 0.049) where R1 denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

 	Regarding claim 5, Ye discloses the camera optical lens as described in claim 1, further satisfying following conditions: -190.75 ≤ f2/f ≤ -1.88 (see Ye Table 9 which discloses a value of -4.5); 0.03 ≤ d3/TTL ≤ 0.13 (see Ye Table 9 which discloses a value of 0.035) where d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/19/2022